Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 16, 2022.

Amendments
           Applicant’s amendment to the claims filed 02/16/2022 is acknowledged. 
	Claims 1-52 are cancelled.
	Claims 53-76 are newly added.
	Claims 53-76 are pending.
Claims 53-76 are subject to restriction/election requirement. 


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 53-71, drawn to an adeno-associated viral (AAV) genome, a vector comprising thereof, a cell comprising thereof, and a pharmaceutical composition comprising thereof. Election of Group 1 necessitates the following group restriction elections:
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide antisense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide sense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1079, 1082, 1044, 1014-1043, 1045-1078, 1080, 1081, 1083-1160, as recited in claim 55. Applicant’s election of a SEQ ID NO for the modulatory polynucleotide sense strand sequence must be concordant with Applicant’s elected SEQ ID NO for the modulatory polynucleotide antisense strand sequence above (i.e. election A).
Applicant is required to elect a single, specifically recited SEQ ID NO for the nucleotide sequence encoding the antisense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1335, 1351, 1336, 1333, 1334, 1337-1345, 1350, as recited in claim 57. Applicant’s election of a SEQ ID NO for the nucleotide sequence encoding the antisense strand sequence must be concordant with Applicant’s elected SEQ ID NO for the modulatory polynucleotide antisense strand sequence above (i.e. election A).
Applicant is required to elect a single, specifically recited SEQ ID NO for the nucleotide sequence encoding the sense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1331, 1349, 1309, 1280-1308, 1310-1330, 1332, 1348, as recited in claim 57. Applicant’s election of a SEQ ID NO for the nucleotide sequence encoding the sense strand sequence must be concordant with Applicant’s elected SEQ ID NO for the modulatory polynucleotide sense strand sequence above (i.e. election B).
Applicant is required to elect a single, specifically recited SEQ ID NO for the first inverted terminal repeat (ITR) sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1380, 1381-1383, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the second ITR sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1382, 1380, 1381, 1383, 1384, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the promoter sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1410, 1411-141, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide 5’ flanking region. That is, Applicant is required to elect one of SEQ ID NOs: 1163, 1167, 1161, 1162, 1164-1166, as recited in claim 60.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide 3’ flanking region. That is, Applicant is required to elect one of SEQ ID NOs: 1178, 1182, 1179-1181, as recited in claim 60.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide loop region. That is, Applicant is required to elect one of SEQ ID NOs: 1172, 1175, 1169, 1168, 1170, 1171, 1173, 1174, as recited in claim 60.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide molecule. That is, Applicant is required to elect one of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-1261, 1263-1279, 1346, as recited in claim 62. Applicant’s election of a SEQ ID NO for the modulatory polynucleotide molecule must be concordant with Applicant’s elected SEQ ID NOs for each of elections A-D, H-J above.
Applicant is required to elect a single, specifically recited SEQ ID NO for the enhancer. That is, Applicant is required to elect one of SEQ ID NOs: 1408-1409, as recited in claim 65.
Applicant is required to elect a single, specifically recited sequence for the multiple cloning site (MCS). That is, Applicant is required to elect one of SEQ ID NOs: 1384-1387, 1389, or the nucleotide sequence of TCGAG, as recited in claim 65.
Applicant is required to elect a single, specifically recited SEQ ID NO for the intron sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1417-1419, as recited in claim 65.
Applicant is required to elect a single, specifically recited SEQ ID NO for the exon sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1415-1416, as recited in claim 65.
Applicant is required to elect a single, specifically recited SEQ ID NO for the polyA signal sequence region. That is, Applicant is required to elect one of SEQ ID NOs: 1420-1423, as recited in claim 65.
Group 2, claims 72-76, drawn to methods of inhibiting Huntingtin (HTT) gene expression in a cell, and treating Huntington’s Disease (HD) thereby. Election of Group 2 necessitates the following group restriction elections:
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide antisense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide sense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1079, 1082, 1044, 1014-1043, 1045-1078, 1080, 1081, 1083-1160, as recited in claim 55. Applicant’s election of a SEQ ID NO for the modulatory polynucleotide sense strand sequence must be concordant with Applicant’s elected SEQ ID NO for the modulatory polynucleotide antisense strand sequence above (i.e. election A).
Applicant is required to elect a single, specifically recited SEQ ID NO for the nucleotide sequence encoding the antisense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1335, 1351, 1336, 1333, 1334, 1337-1345, 1350, as recited in claim 57. Applicant’s election of a SEQ ID NO for the nucleotide sequence encoding the antisense strand sequence must be concordant with Applicant’s elected SEQ ID NO for the modulatory polynucleotide antisense strand sequence above (i.e. election A).
Applicant is required to elect a single, specifically recited SEQ ID NO for the nucleotide sequence encoding the sense strand sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1331, 1349, 1309, 1280-1308, 1310-1330, 1332, 1348, as recited in claim 57. Applicant’s election of a SEQ ID NO for the nucleotide sequence encoding the sense strand sequence must be concordant with Applicant’s elected SEQ ID NO for the modulatory polynucleotide sense strand sequence above (i.e. election B).
Applicant is required to elect a single, specifically recited SEQ ID NO for the first inverted terminal repeat (ITR) sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1380, 1381-1383, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the second ITR sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1382, 1380, 1381, 1383, 1384, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the promoter sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1410, 1411-141, as recited in claim 53.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide 5’ flanking region. That is, Applicant is required to elect one of SEQ ID NOs: 1163, 1167, 1161, 1162, 1164-1166, as recited in claim 60.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide 3’ flanking region. That is, Applicant is required to elect one of SEQ ID NOs: 1178, 1182, 1179-1181, as recited in claim 60.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide loop region. That is, Applicant is required to elect one of SEQ ID NOs: 1172, 1175, 1169, 1168, 1170, 1171, 1173, 1174, as recited in claim 60.
Applicant is required to elect a single, specifically recited SEQ ID NO for the modulatory polynucleotide molecule. That is, Applicant is required to elect one of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-1261, 1263-1279, 1346, as recited in claim 62. Applicant’s election of a SEQ ID NO for the modulatory polynucleotide molecule must be concordant with Applicant’s elected SEQ ID NOs for each of elections A-D, H-J above.
Applicant is required to elect a single, specifically recited SEQ ID NO for the enhancer. That is, Applicant is required to elect one of SEQ ID NOs: 1408-1409, as recited in claim 65.
Applicant is required to elect a single, specifically recited sequence for the multiple cloning site (MCS). That is, Applicant is required to elect one of SEQ ID NOs: 1384-1387, 1389, or the nucleotide sequence of TCGAG, as recited in claim 65.
Applicant is required to elect a single, specifically recited SEQ ID NO for the intron sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1417-1419, as recited in claim 65.
Applicant is required to elect a single, specifically recited SEQ ID NO for the exon sequence. That is, Applicant is required to elect one of SEQ ID NOs: 1415-1416, as recited in claim 65.
Applicant is required to elect a single, specifically recited SEQ ID NO for the polyA signal sequence region. That is, Applicant is required to elect one of SEQ ID NOs: 1420-1423, as recited in claim 65.
	Applicant is reminded that a complete reply to this restriction requirement must include election of SEQ ID NOs that are concordant with each other, as indicated above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of an AAV genome comprising a polynucleotide that modulates the expression of a HTT gene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Franich et al. (2008) “AAV Vector–mediated RNAi of Mutant Huntingtin Expression Is Neuroprotective in a Novel Genetic Rat Model of Huntington’s Disease” Molecular Therapy, Vol. 16, No. 5, 947–956. Franich discloses an AAV vector encoding short hairpin RNAs (shRNAs) that modulate expression of a HTT gene. See Abstract.
The chemical compounds of the alterative SEQ ID NOs for election A (the alternative modulatory polynucleotide antisense strand sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election B (the alternative modulatory polynucleotide sense strand sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election C (the alternative nucleotide sequences encoding the antisense strand sequence) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election D (the alternative nucleotide sequences encoding the sense strand sequence) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election E (the alternative first ITR sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct activities in transduction efficiency, infection specificity, and/or transgene expression. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election F (the alternative second ITR sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct activities in transduction efficiency, infection specificity, and/or transgene expression. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election G (the alternative promoter sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct transgene expression activities (e.g. rate of expression). The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election H (the alternative modulatory polynucleotide 5’ flanking regions) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election I (the alternative modulatory polynucleotide 3’ flanking regions) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election J (the alternative modulatory polynucleotide loop regions) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election K (the alternative modulatory polynucleotide molecules) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct modulatory polynucleotide, and therefore each alternative SEQ ID NO represents a modulatory polynucleotide with different and distinct modulatory activity. The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election L (the alternative enhancer sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct transgene expression regulatory activities (e.g. rate of expression). The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election M (the alternative MSC sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct functional activities (e.g. restriction recognition site specificity by a restriction enzyme). The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election N (the alternative intron sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct functional activities (e.g. transduction efficiency, infection specificity, and/or transgene expression). The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election O (the alternative exon sequences) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct functional activities (e.g. transduction efficiency, infection specificity, and/or transgene expression). The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
The chemical compounds of the alterative SEQ ID NOs for election P (the alternative polyA signal sequence regions) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative SEQ ID NO is directed to a structurally different and distinct AAV genome, and therefore each alternative SEQ ID NO represents an AAV vector with different and distinct functional activities (e.g. regulation of transgene expression and/or stability of the modulatory polynucleotide). The alternative SEQ ID NOs are not obvious variants of each other based on the current record.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633